Citation Nr: 1614752	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service connected diabetes type II.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service connected diabetes type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 to August 1969, and from June 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a hearing in October 2009 before a Decision Review Officer at the RO.  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Hearing transcripts have been associated with the record.

The Board remanded the instant matters in November 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

After the issuance of the May 2013 supplemental statement of the case, additional evidence was associated with the record, to include an October 2013 VA eye examination.  Such evidence has not been considered by the agency of original jurisdiction (AOJ).  However, such a waiver is not required as this evidence is not relevant to the claims decided herein.  See 38 C.F.R. § 20.1304 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  There is no evidence or allegation that peripheral neuropathy of the upper and lower extremities and/or erectile dysfunction was shown in service or for many years thereafter, and there is no lay or medical suggestion that any peripheral neuropathy had its onset during service or is otherwise medically related to service.

2.  The most persuasive medical opinion evidence to directly address the medical relationship, if any, between any current peripheral neuropathy of the upper and lower extremities and/or erectile dysfunction and service-connected diabetes type II weighs against the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for service connection for erectile dysfunction, claimed as secondary to service-connected diabetes type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2008 letter, sent prior to the February 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for peripheral neuropathy on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2009 letter, sent prior to the April 2009 rating decision, also provided such notice with regards to the claim for service connection for erectile dysfunction on a direct basis.  Additionally, these letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

However, the Veteran has not been provided timely specific notice as to the evidence and information necessary to substantiate his service connection claim on a secondary basis.  In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claims for service connection based on notice that was provided to him during the course of his appeal.  Specifically, the February 2009 decision, February 2010 statement of the case, and May 2013 supplemental statement of the case informed the Veteran of the basis of the denial, the elements of service connection, and VA's and his respective responsibilities in obtaining evidence in support of his claims.  In addition, a July 2013 letter provided notice as to the information necessary to substantiate a claim for service connection on a secondary basis in another claim.

In this regard, the February 2009 decision informed the Veteran the evidence that the medical evidence did not adequately link his peripheral neuropathy of the extremities to his service-connected diabetes type II.  Furthermore, the February 2013 statement of the case informed him of the provisions of sections 3.159 (VA assistance in developing claims); and 3.303 (principles relating to service connection); 3.304 (direct service connection).  Moreover, such informed him that no medical evidence linked his peripheral neuropathy to his service-connected diabetes type II and that his erectile dysfunction was not service connected.  The May 2013 supplemental statement of the case again informed him of the basis for the denials of his claims for service connection.  Finally, a July 2013 letter informed the Veteran of the information necessary to substantiate a claim for service connection on a secondary basis in another matter.

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claims for service connection on a secondary basis.  In this regard, the testimony provided through questioning at the September 2012 Board hearing indicates that the Veteran understood that the evidence needed to show that his peripheral neuropathy of the extremities and erectile dysfunction were caused or aggravated by his service-connected diabetes type II.  Therefore, based on the Veteran's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his claims on a secondary basis.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the elements of service connection on a secondary basis did not affect the essential fairness of the adjudication of his claims and, therefore, such error is harmless.  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran reported that he had no private providers and that all of his care was at VA in a January 2013 Report of General Information.

The Board further observes that the record reflects that the Veteran may be receipt of Social Security Administration (SSA) benefits; however, he has not reported, and the record does not otherwise reflect, that he is in receipt of SSA disability benefits based on a peripheral neuropathy and/or erectile dysfunction.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, a July 1996 letter indicates that the Veteran had applied for SSA benefits due to a psychiatric disorder.  Therefore, the Board finds that there are no outstanding SSA records are relevant to the claims decided herein. 

The Veteran was afforded a VA examination in January 2009, and an addendum opinion was provided in December 2012.  Such included an etiological opinion as to the claimed disorders and the examiners based their conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board further finds that the AOJ has substantially complied with the November 2012 remand directives by obtaining the Veteran's VA treatment records, and obtaining VA examinations with opinions adequate to decide the instant claims.  Therefore, no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in October 2009, the Veteran was provided an opportunity set forth his contentions during a before a Decision Review Officer.  He also was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in September 2012.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the October 2009 hearing, the presiding Decision Review Officer enumerated the issues on appeal, to include service connection for peripheral neuropathy and erectile dysfunction, both secondary to diabetes.  Also information was solicited regarding the type and onset of his disabilities and the nature of his current disorders.  Similarly, during the September 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.   Also, information was solicited regarding the type and onset of symptoms, the nature of his current disorders, and his contention that his diabetes caused his peripheral neuropathy and/or erectile dysfunction.  

Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearings in order to ensure that all necessary evidence was of record, which included obtaining the Veteran's VA treatment records as well as an opinion to determine the nature and etiology of the Veteran's peripheral neuropathy and erectile dysfunction.  As such, the Board finds that, consistent with Bryant, the presiding Decision Review Officer and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A.     §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).   Here, as the Veteran has not been diagnosed with a chronic disease subject to presumptive service connection, he cannot establish service connection solely on the basis of continuity of symptoms.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).
 
The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his peripheral neuropathy of the extremities was caused or aggravated by his service-connected diabetes.  During an October 2009 DRO hearing, the Veteran testified that his erectile dysfunction began in approximately October 2008, that he had been diagnosed with diabetes in November 2007 and that his peripheral neuropathy of the extremities began in the spring of 2008.  He also testified that he was diagnosed with cirrhosis of the liver in November 2005.  During the September 2012 hearing, the Veteran testified that he was found to be a borderline diabetic in 1995.  In a September 2012 statement, the Veteran's partner described his belief that the Veteran was suffering from diabetes long before he was diagnosed in November 2007.

Post-service treatment records contain a May 1995 VA treatment note, which indicates that the Veteran's glucose was 133 on admission.  In an April 1995 VA treatment note, the Veteran reported that he began drinking at 12 to 14 years of age and that he had been drinking for 30 years.  A January 2005 VA treatment note indicates that the Veteran's blood glucose and glycated hemoglobin (HgbA1c) was 6.0.

At the outset, the Board notes that, although the RO considered the claims for service connection for peripheral neuropathy of the extremities and erectile dysfunction on both direct and secondary theories of entitlement, there is actually no evidence or allegation that a peripheral neuropathy of the extremities and/or erectile dysfunction had its onset during, or is otherwise medically-related to service.  The service treatment records are negative for any complaint, finding or diagnosis related to any peripheral neuropathy and/or erectile dysfunction during service.  A September 1981 electromyography (EMG) and nerve conduction study of the left upper extremity was found to be normal, with no evidence of carpal tunnel syndrome or other entrapment neuropathy.  Therefore, no peripheral neuropathy of the extremities and/or erectile dysfunction was shown, or is alleged, to have occurred, during service. 

Moreover, as indicated below, there is no documented evidence of peripheral neuropathy and/or erectile dysfunction until approximately 2008 for more than 27 years after service-a  factor that would tend to weigh against a claim for direct service connection-if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   Here, however, in connection with the claims, the Veteran has only asserted that his peripheral neuropathy of the extremities and/or erectile dysfunction is secondary to his service-connected diabetes type II.  Given the complete absence of evidence or allegation that peripheral neuropathy and/or erectile dysfunction is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit the remaining discussion to secondary service connection. 

A January 2009 VA examination report indicates that, in May 2008, diabetes mellitus was diagnosed and that the Veteran started on medication.  Following  physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's erectile dysfunction and early peripheral neuropathy in the lower extremities was less than likely due to diabetes and was more likely due to chronic cirrhosis of the liver from prior alcohol abuse.  The examiner reasoned that the duration of mild diabetes of about one year did not support the development of polyneuropathy this early in the progression of the Veteran's mild diabetes.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

An April 2009 opinion from Dr. D. B., a VA physician, indicates that the Veteran had peripheral neuropathy that was directly due to diabetes mellitus.  This opinion contains no rationale.  A May 2009 opinion from this physician indicates that the Veteran suffers from erectile dysfunction that was directly due to his diabetes mellitus.  However, these opinions contain no rationale.  See Id.  These opinions are therefore entitled to little, if any, probative weight. 

A February 2010 opinion from Dr. W. B., a VA physician, indicates that there was a longstanding history of diabetes mellitus and that the Veteran appeared to suffer from peripheral neuropathy and erectile dysfunction.  The physician opined that the medical literature clearly supported the link between diabetes and neuropathy and/or erectile dysfunction and that he believed that these were also related to the Veteran's primary service connected disabilities.  However, the physician did not identify the Veteran's service-connected disabilities that were the "primary service-connected disabilities" for which he was providing this etiology opinion.  Moreover, this physician did not address the impact of the Veteran's alcohol use on the development of his disabilities.  As such, this opinion is entitled to little, if any probative weight.

In a December 2012 examination report, the VA examiner opined that it was less likely than not that the Veteran's current upper and lower extremity peripheral neuropathy and/or erectile dysfunction were proximately due to or have increased in severity as a result of his service-connected diabetes.  The examiner reasoned that the Veteran had been first noted to have neuropathy symptoms around June 2008, that the medical texts and the medical literature were in agreement that diabetic neuropathy tended to occur in the setting of long-standing chronic hyperglycemia--often for decades, that the small percentage of people with diabetic neuropathy at the time of diagnosis were most likely due to delayed diagnosis and that patients who controlled their diabetes meticulously showed significantly less neuropathy in a long-term diabetes control and complications trial.  The examiner noted that he agreed with the June 2009 VA opinion that there was insufficient time between the diagnosis of diabetes and the diagnosis of neuropathy for the neuropathy to have developed due to the diabetes and insufficient time for the diabetes to have aggravated any neuropathy from other causes.  The examiner further stated that even if it were conceded that the Veteran had a diagnosis of diabetes in 2006, this would still not be sufficient time for neuropathy to develop in the following two years, especially given the mild degree of glucose elevation during the time period.  The examiner noted that it was not until April and May 2008 that the HgbA1c were found to be markedly elevated.  

The December 2012 VA examiner further opined that erectile dysfunction from diabetes was likely due to autonomic neuropathy, that it appeared that the erectile dysfunction preceded the diagnosis of diabetes and that for the same reasons cited above for peripheral neuropathy, the Veteran's erectile dysfunction was also not caused by or aggravated by diabetes.  The examiner further opined that the chronic liver disease in and of itself was not a common cause of peripheral neuropathy, and that the Veteran had a diagnosis of Lannec's cirrhosis, which was alcohol induced cirrhosis.  The examiner noted that there was a long history of heavy alcohol intake dating back possibly to age 14 per the admitting history and physical for Domiciliary dated in March 1999, which indicates a history of drinking for the past 35 years then, that VA records indicated a total of four admissions for detox, that the Veteran last drank around November 2006 and that it was well established that chronic heavy alcohol use was a cause of peripheral neuropathy.  The examiner further opined that, given the chronicity and the amount of this Veteran's alcohol use, the Veteran's current peripheral neuropathy was most likely caused by and a result of years of chronic alcohol intake which also caused his cirrhosis and was less likely as not due to his currently diagnosed diabetes.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of the extremities and/or erectile dysfunction.  While the evidence of record shows that the Veteran has a currently diagnosed peripheral neuropathy of the extremities and erectile dysfunction, the probative evidence of record demonstrates that such is not related to his service and/or his service-connected diabetes type II.  In this regard, the Board places great probative weight on the January 2009 and December 2012 VA examiners' opinions that the Veteran's peripheral neuropathy of the extremities and erectile dysfunction were less likely than not related to service-connected diabetes type II as there was insufficient time between diagnosis of diabetes and the claimed disabilities and that the peripheral neuropathy was due to his history of alcohol use.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   No contrary probative medical opinion is of record.

The Board notes that the Veteran and his representative have generally contended that his current peripheral neuropathy of the extremities and/or erectile dysfunction is related to his service-connected diabetes mellitus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his symptoms and his partner is competent to describe his observations of the Veteran's symptoms.  However, as to the etiology of the peripheral neuropathy of the extremities and erectile dysfunction, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of peripheral neuropathy of the extremities and/or erectile dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his partner regarding the etiology of the Veteran's peripheral neuropathy of the extremities and/or erectile dysfunction to have little probative value as neither is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the January 2009/December 2012 VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his service-connected diabetes type II and his current peripheral neuropathy of the extremities and/or erectile dysfunction.  In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the onset of his disabilities and the current nature of his peripheral neuropathy of the extremities and/or erectile dysfunction.  Therefore, the Board accords greater probative weight to the VA examiners' opinions.

For all the foregoing reasons, the Board finds that, the claims for service connection for peripheral neuropathy of the extremities and/or erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes type II is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service connected diabetes type II is denied.

Service connection for erectile dysfunction, claimed as secondary to service connected diabetes type II is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


